Exhibit 10.1

EMBARQ CORPORATION 2008 EQUITY INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

To:                                          (“you” or the “Participant”)

From: Embarq Corporation (the “Company”)

Date: February 27, 2009

Notice of Grant

Subject to the Embarq Corporation 2008 Equity Incentive Plan (the “Plan”) and
this Restricted Stock Unit Award Agreement, including Attachment A (the “Award
Agreement”), the Company is granting to you an award of Restricted Stock Units
(“RSUs”) under the Plan (this “Award”). The RSUs will become payable upon your
continued employment, as described in Attachment A. The Grant Date, the total
number of RSUs, and the Settlement Date for such RSUs, respectively, are as
follows:

Grant of RSUs

 

Grant Date:    February 27, 2009 Total Number of RSUs:    _________________
Settlement Date:   

Date:                             % of RSUs Settled:

 

February 27, 2010                     34%

 

February 27, 2011                     33%

 

February 27, 2012                     33%

Because this Award is subject to the Plan and this Award Agreement, you should
carefully read the Plan and this Award Agreement to fully understand the terms
of this Award. You may view a copy of the Plan on the Company’s intranet at EQIP
Home / Employee Resource Center / Pay / Compensation Programs / Stock-Based
Compensation / 2008 Equity Incentive Plan – Plan Document or you may obtain a
copy of the Plan by requesting it from the Company. Capitalized terms used in
this Award Agreement without definition have the meanings that they have in the
Plan or the glossary of terms provided in Attachment A, as applicable. You
acknowledge that the Plan Information Statement for the 2008 Equity Incentive
Plan dated July 2008 has been made available to you on-line at the location
above. The terms of the Plan are incorporated by reference. In the event of any
inconsistency between this Award Agreement and the Plan, the Plan governs.

General Terms

This Award Agreement is governed by the laws of the State of Delaware without
giving effect to the principles of the conflict of laws to the contrary. This
Award Agreement may be modified only by written instrument signed by you and the
Company; provided



--------------------------------------------------------------------------------

that this Award Agreement is subject to the power of the Board to amend the Plan
as provided in the Plan. Neither this Award Agreement, nor the Award, may be
transferred, sold, assigned, pledged or otherwise alienated or hypothecated by
you in any way other than by will, or by the laws of descent and distribution.
By accepting this Award, you acknowledge the authority and discretion of the
Board and the Committee with respect to this Award and agree to be bound by the
terms and conditions of the Plan. In particular, you acknowledge the authority
and discretion of the Board to recover all or any portion of this Award or any
compensation paid in connection with this Award in the event of your knowing or
intentionally fraudulent illegal conduct that impacts a relevant financial
result or operating metric, in accordance with the Compensation Recoupment
Policy set forth in the Company’s Corporate Governance Guidelines. Except as
specifically provided in this Award Agreement, this Award Agreement binds and
will inure to the benefit of the heirs, legal representatives, successors and
assigns of the Company and you.

 

EMBARQ CORPORATION By:  

/s/ Claudia S. Toussaint

Name:   Claudia S. Toussaint Title:   General Counsel and Corporate Secretary

 

2



--------------------------------------------------------------------------------

(Attachment A)

SPECIFIC TERMS OF RSU AWARD

Section 1.    Dividend Equivalents.

If the Company pays cash dividends on Shares while you hold the RSUs, you will
be entitled to a dividend equivalent payment equal to the per share cash
dividend paid on Shares multiplied by the number of Shares underlying your RSUs.
This dividend equivalent will be calculated by applying the per share cash
dividend rate for each dividend paid on Shares while you held the RSUs (assuming
you had been granted the RSUs by the applicable record date for a particular
dividend). If cash dividends are paid on the underlying Shares, you will receive
dividend equivalents for your RSUs held on the dividend record date within 30
days after the cash dividends are paid. If non-cash dividends are paid on the
underlying Shares and you hold RSUs on the dividend record date, the vesting and
delivery date of the non-cash dividend will be the same as the Settlement Date
of the RSUs to which the underlying Shares are attributable.

Section 2.    Settlement of RSU Award.

Except as provided below, the Settlement Date for all or a portion of your RSU
Award will be the date on which that portion of your Award is settled as
indicated in the Settlement Date section on page 1 of this Agreement. This RSU
Award may be settled by delivering to you or your beneficiary, as applicable and
in the sole discretion of the Company, either (i) an amount of cash equal to the
Fair Market Value of a Share as of the Settlement Date, multiplied by the number
of Shares underlying the RSUs held by you (or a specified portion of your RSUs
in the event of any partial settlement), or (ii) a number of Shares equal to the
whole number of Shares underlying the RSUs then held by you (or a specified
portion of your RSUs in the event of any partial settlement). Any remaining
fractional Shares underlying your RSUs remaining on the Settlement Date will be
distributed to you in cash in an amount equal to the Fair Market Value of a
Share as of the Settlement Date, multiplied by the remaining underlying
fractional Shares. If the Settlement Date is a Saturday, Sunday or any other day
which is a holiday of the United States Federal Government (a “Non-Business
Day”), then the unsettled RSUs will be settled on the first day that is not a
Non-Business Day before the Settlement Date.

Section 3.    Effect of Termination of Employment.

If you cease to be an Employee of the Employer for any reason, the effect of you
ceasing to be an Employee on all or any RSUs which have not otherwise been
settled is as provided below.

 

  (a) Death or Disability. If you cease to be an Employee on account of your
death or Disability, all RSUs will be settled as of the date of your death or
Disability.

 

  (b) Retirement.

(i) If you cease to be an Employee by reason of your Retirement, to the extent
your Separation from Service is (1) on or after the first to occur of the
CenturyTel Change in Control or February 27, 2010 and (2) your RSUs have not
otherwise been 100% settled or cancelled on your Separation from Service, a pro
rata portion of your unsettled RSUs - based on the number of completed months
between the Grant Date and your Separation from Service divided by 36 - will be
settled on the date of your Separation from Service.



--------------------------------------------------------------------------------

(ii) If you cease to be an Employee by reason of your Retirement and your
Separation from Service is prior to the earlier of (1) the CenturyTel Change in
Control or (2) February 27, 2010, all unsettled RSUs will be cancelled as of
your Separation from Service and you will no longer have any rights or be
eligible to receive any benefits with respect to such cancelled RSUs.

 

  (c) Voluntary Resignation or Termination for Cause. Except as otherwise
provided in Sections 3(e) or (f), as applicable, if you cease to be an Employee
on account of your Voluntary Resignation or termination for Cause, all unsettled
RSUs will be cancelled as of your Separation from Service and you will no longer
have any rights or be eligible to receive any benefits with respect to such
cancelled RSUs.

 

  (d) Involuntary Termination Not in Connection with a CenturyTel Change in
Control or Another Change in Control.

 

  (i) If your employment is terminated by the Employer in an Involuntary
Termination prior to the earlier of (1) a Change in Control, (2) a CenturyTel
Change in Control or (3) July 26, 2009, all unsettled RSUs will be cancelled as
of your Separation from Service and you will no longer have any rights or be
eligible to receive any benefits with respect to such cancelled RSUs.

 

  (ii) Except as otherwise provided in Sections 3(e) or (f) below, as
applicable, if your employment is terminated by the Employer in an Involuntary
Termination on or after (1) July 26, 2009, if there has not been a CenturyTel
Change in Control by such date, or (2) the one year anniversary of the
CenturyTel Change in Control, all unsettled RSUs will be cancelled as of your
Termination Date and you will no longer have any rights or be eligible to
receive any benefits with respect to such cancelled RSUs.

 

  (e) Involuntary or Good Reason Termination in Connection with a CenturyTel
Change in Control.

(i) Officers. If (1) you are an officer-level Employee on the Grant Date, (2) a
CenturyTel Change in Control occurs before the Settlement Date for all of your
RSUs, (3) you have been actively and continuously employed from the Grant Date
to the date of the CenturyTel Change in Control, and (4) you provide the
Employer requested transition services, if any, as an Employee during the
Transition Period (defined in Section 3(e)(iii) below), then one of the
following provisions applies to you:

(A) If (1) except as may otherwise be provided in an employment agreement
between you and the Employer (if any), (x) your employment is terminated by the
Employer in an Involuntary Termination within one year after the CenturyTel
Change in Control, or (y) an event constituting Good Reason occurs within one
year after the CenturyTel Change in Control and your employment is terminated by
you for such Good Reason and (2) and you

 

2



--------------------------------------------------------------------------------

have held the RSUs for less than one year after the Grant Date, then the portion
of your RSUs that is the greater of - (v) 50% of the RSUs or (w) a pro rata
portion of your RSUs - based on the number of completed months between the Grant
Date and your Separation from Service divided by 12 - will be settled on the
date of your Separation from Service.

(B) Except as may otherwise be provided in an employment agreement between you
and the Employer (if any), if (x) your employment is terminated by the Employer
in an Involuntary Termination on or after the one year anniversary of the Grant
Date but within one year after the CenturyTel Change in Control, or (y) an event
constituting Good Reason occurs on or after the one year anniversary of the
Grant Date but within one year after the CenturyTel Change of Control and your
employment is terminated by you for such Good Reason, then all of your RSUs
which have not otherwise been settled will be settled on the date of your
Separation from Service.

(ii) Directors. If (1) you are a director-level Employee on the Grant Date,
(2) a CenturyTel Change in Control occurs before the Settlement Date for all of
your RSUs, (3) you have been actively and continuously employed from the Grant
Date to the date of the CenturyTel Change in Control, (4) you provide the
Employer requested transition services, if any, as an Employee during the
Transition Period, and (5) except as may otherwise be provided in an employment
agreement between you and the Employer (if any), (x) your employment is
terminated by the Employer in an Involuntary Termination within one year after
the CenturyTel Change in Control, or (y) an event constituting Good Reason
occurs within one year after the CenturyTel Change in Control and your
employment is terminated by you for such Good Reason, then all of your RSUs
which have not otherwise been settled will be settled on the date of your
Separation from Service.

(iii) Transition Services during the Transition Period. If (1) within one year
following a CenturyTel Change in Control an event occurs that (x) gives rise to
an Involuntary Termination by the Employer or (y) constitutes Good Reason, and
(2) the Employer requests that you remain employed until a date after the
occurrence of any such event (the “Transition Period”), your right to the
accelerated vesting specified above in this Section 3(e) shall remain in effect
during the Transition Period, provided that you remain employed through the last
day of the Transition Period (unless your employment is terminated by the
Employer prior to the end of the Transition Period). If you fail to remain so
employed, all unsettled RSUs will be cancelled as of your Separation from
Service and you will no longer have any rights or be eligible to receive any
benefits with respect to such cancelled RSUs.

The end of the Transition Period may not be beyond the first anniversary after
the CenturyTel Change in Control, unless otherwise agreed to in writing between
you and the Employer, and the Employer must continue to provide you through the
Transition Period with compensation at a level that is substantially similar to
the level of compensation provided to you prior to any event occurring that
gives rise to an Involuntary Termination by the Employer or constitutes Good
Reason and with benefits generally available to other similarly situated
employees who are then employed by the Employer.

 

3



--------------------------------------------------------------------------------

  (f) Involuntary or Good Reason Termination in Connection with Another Change
in Control. If (1) a Change in Control occurs before the Settlement Date for all
of your RSUs, (2) except as may otherwise be provided in an employment agreement
between you and the Employer (if any), (x) your employment is terminated by the
Employer in an Involuntary Termination within one year after the Change in
Control, or (y) an event constituting Good Reason occurs within one year after
the Change in Control and your employment is terminated by you for such Good
Reason, and (3) you have been actively and continuously employed from the Grant
Date to the date of the Change in Control, then all of your RSUs which have not
otherwise been settled will be settled on the date of your Separation from
Service.

GLOSSARY OF TERMS

“Cause” means, unless otherwise provided in the Participant’s employment
agreement with the Employer (if any), the Participant’s (i) willful and
continued failure to substantially perform his or her duties, (ii) willfully
engaging in conduct that is a serious violation of the Employer’s Principles of
Business Conduct, (iii) willfully engaging in conduct that is demonstrably and
materially injurious to the Employer or (iv) willful violation of any of the
restrictive covenants found in the Embarq Corporation Executive Severance Plan.

“CenturyTel Change in Control” means a Change in Control involving the
consummation of the transaction contemplated by the Agreement and Plan of
Merger, dated October 26, 2008, Among the Company, CenturyTel, Inc. and Cajun
Acquisition Company.

“Change in Control” means, for purposes of this Agreement, a Change in Control
other than a CenturyTel Change in Control.

“Employer” means the Company or any Affiliate.

“Good Reason” means the occurrence of one or more of the circumstances required
for a Good Reason Resignation (as such term or a comparable term or concept is
defined in a Participant’s employment agreement with the Employer (if any) or if
not, the Embarq Corporation Executive Severance Plan), provided that you provide
the required notice and the Employer fails to cure within the required “cure”
period.

“Involuntary Termination” means a Participant’s Separation from Service
initiated by the Employer for any reason other than Cause, Disability or death;
or a Separation from Service due to a Participant’s refusal to accept a
Non-Comparable Position (as such term or a comparable term or concept is defined
in a Participant’s employment agreement with the Employer (if any) or if not,
the Embarq Corporation Executive Severance Plan).

“Retirement” means a Participant’s Separation from Service if a Participant is
entitled to receive payment of pension benefits in accordance with the Company’s
defined benefit pension plan immediately after the Participant’s Termination
Date.

“Separation from Service” shall mean separation from service with the Employer
other than due to death. “Separation from Service” shall be interpreted in a
manner consistent with Section 409A(a)(2)(A)(i) of the Code.

 

4



--------------------------------------------------------------------------------

“Termination Date” means, except as otherwise provided in a Participant’s
employment agreement with the Employer (if any), the later of the date on which
the Participant incurs a Separation from Service for any reason, and the date
the Participant ceases to receive severance benefits under any applicable plan
for the payment of severance benefits by the Employer.

“Voluntary Resignation” means any Separation from Service that is not initiated
by the Employer, other than Retirement, Disability or death.

 

5